UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4880



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ANTHONY RAMDASS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-97-320)


Submitted:   April 28, 2006                   Decided:   May 12, 2006


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Todd M. Richman,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney; Amanda M.
O’Neil, Special Assistant United States Attorney; James L. Trump,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mark Anthony Ramdass appeals the district court’s order

revoking his supervised release and imposing an eighteen-month

sentence on the basis that he violated the conditions of his

supervised release by commission of a crime, failure to submit

truthful and complete monthly supervision reports, and failure to

notify the probation officer within seventy-two hours of changing

residence.    Finding no error, we affirm.

          This court reviews a district court’s judgment revoking

supervised release and imposing a term of imprisonment for abuse of

discretion.   United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.

1995).   In exercising this discretion, the district court must

consider the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2005).   See 18 U.S.C.A. § 3583(e) (West 2000 & Supp. 2005).

The district court abuses its discretion when it fails or refuses

to exercise its discretion or when its exercise of discretion is

flawed by an erroneous legal or factual premise.       See James v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).     To revoke supervised

release, the district court need only find a violation of a

condition of supervised release by a preponderance of the evidence.

See 18 U.S.C.A. § 3583(e)(3).

             We have reviewed the record and find that the district

court did not abuse its discretion.     Accordingly, we affirm the

district court’s judgment revoking Ramdass’s supervised release.


                                - 2 -
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -